                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            FLORENCE DIVISION

 Billy Ray Crawford Jr.,                       Case No. 4:18-cv-02494-TLW

              PLAINTIFF

        v.

 Chesterfield County Sheriff                                  Order
 Department; Sam Parker, Chesterfield
 County Sheriff; Chris Page, Detective,

              DEFENDANTS



       Plaintiff Billy Ray Crawford Jr., proceeding pro se, filed this civil action

alleging violations of his constitutional rights pursuant to 42 U.S.C. § 1983. ECF No.

2-1.   The matter now comes before the Court for review of the Report and

Recommendation (Report) filed by the magistrate judge to whom this case was

assigned. ECF No. 18. In the Report, the magistrate judge recommends that the

Complaint be dismissed without prejudice and without issuance and service of

process pursuant to Heck v. Humphrey, 512 U.S. 477 (1994) and the Eleventh

Amendment. Plaintiff filed objections to the Report, but his objections are unclear

and rambling, and they do not appear to address the substance of the Report. See

ECF No. 24. This matter is now ripe for decision.

       In reviewing the Report, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to
       which any party may file written objections . . . . The Court is not bound
       by the recommendation of the magistrate judge but, instead, retains
       responsibility for the final determination. The Court is required to make
       a de novo determination of those portions of the report or specified

                                           1
      findings or recommendation as to which an objection is made. However,
      the Court is not required to review, under a de novo or any other
      standard, the factual or legal conclusions of the magistrate judge as to
      those portions of the report and recommendation to which no objections
      are addressed. While the level of scrutiny entailed by the Court's review
      of the Report thus depends on whether or not objections have been filed,
      in either case the Court is free, after review, to accept, reject, or modify
      any of the magistrate judge's findings or recommendations.

Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992)

(citations omitted).

      In light of the standard set forth in Wallace, the Court has reviewed, de novo,

the Report and the objections. After careful review of the Report and the objections,

for the reasons stated by the magistrate judge, the Report is ACCEPTED. Plaintiff’s

objections are OVERRULED.        His Complaint is hereby DISMISSED WITHOUT

PREJUDICE.

      IT IS SO ORDERED.1

                                        s/ Terry L. Wooten
                                        Terry L. Wooten
                                        Senior United States District Judge

September 24, 2019
Columbia, South Carolina




1The Court notes that Plaintiff also filed a motion for an injunction, ECF No. 12, but
he later withdrew that motion, ECF No. 27.


                                           2
